Citation Nr: 0516935	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, right lower lobe nodule (nonspecific 
granuloma), status post right thoracotomy with wedge 
resection. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for temporomandibular joint inflammation disorder.

3.  Entitlement to a compensable initial evaluation for 
Schilling's Disease with pernicious anemia.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969, from August 1971 to August 1974, and from May 1975 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
residuals, right lower lobe nodule (nonspecific granuloma), 
status post right thoracotomy with wedge resection and 
assigned a 10 percent evaluation effective November 1, 2000; 
granted service connection for temporomandibular joint 
inflammation disorder and assigned a 10 percent evaluation 
effective November 1, 2000; and granted service connection 
for Schilling's disease with pernicious anemia and assigned a 
noncompensable evaluation effective November 1, 2000.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
establishes that pulmonary function tests performed on a VA 
examination in 2002 resulted in a FEV1 of 69.1 percent 
predicted.

2.  The veteran's service connected temporomandibular joint 
inflammation disorder is manifested by numerous missing teeth 
that are replaceable by a dental prosthesis, no malunion of 
the mandible, pain, and slight limitation of TMJ motion.

3.  Throughout the period under consideration, the veteran's 
Schilling's Disease with pernicious anemia has been 
manifested by a history of low energy levels with the 
necessity of B-12 injections monthly.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation (but no higher) 
for residuals, right lower lobe nodule (nonspecific 
granuloma), status post-right thoracotomy with wedge 
resection have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6820, 
6844 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for temporomandibular joint inflammation disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 4.1-3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.150, Diagnostic Code 9905 (2004). 

3.  The criteria for a 10 percent evaluation (but no higher) 
for Schilling's disease with pernicious anemia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71(a), Diagnostic Code 7700 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated August 2002, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for a right thoracotomy, 
temporomandibular joint condition, and Schilling's Disease.  
The letter informed the appellant of what the evidence must 
show to establish entitlement to the benefits he wanted.  

The appellant was informed that he had one year of the date 
of the letter to submit information.  The appellant was told 
of what information/evidence that had already been received.  
He was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

The veteran was also given information concerning reopening 
his claim for pernicious anemia, which was noted was 
erroneous, since the veteran had been denied service 
connection for a colon ulcer.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letters were sent, the veteran was afforded VA 
examinations in August and October 2002 and VA outpatient 
treatment records were added to the file.  A rating decision 
was issued in October 2002 granting service connection for 
the above-cited claims and evaluations were assigned.  
Treatment records from Blanchfield Army Community Hospital 
were added to the file along with VA treatment records.  A 
statement of the case was issued in December 2003.

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue. VAOPGCPREC 8-2003 (December 22, 2003).

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



II.  Increased evaluations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The service connected disabilities are original claims placed 
in appellate status by a notice of disagreement taking 
exception with the initial ratings assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A.  Right lower lobe nodule (nonspecific granuloma), status 
post right thoracotomy with wedge resection

Background

Service medical records show that the veteran underwent a 
right thoractomy with wedge resection to rule out lung cancer 
in November 1985.  The veteran was diagnosed with 
granulomatous lung disease.  In June 2000, the veteran 
reported shortness of breath.  X-rays noted that since the 
comparison studies in December 1998 and August 1999, the 
pleural thickening of the costophrenic sulcus and suture line 
within the right lower lobe were unchanged.  There was no 
acute air space process and no pulmonary nodules identified.  
The heart, hila, and mediastinum were normal with the 
exception of some calcifications within a normal size aortic 
knob.  

At his September 2002 VA examination, it was noted that the 
veteran had a history of right thoracotomy in 1986 for right 
lower lobe nodule.  He had a wedge resection at that time, it 
showed nonspecific granuloma.  The veteran complained of mild 
shortness of breath after activity and some occasional mild 
pain on the right thorax from surgery.  The veteran denied 
cough, sputum production, and hemoptysis.  He did not have a 
history of asthma, was not on oxygen, and was not on any 
medications for his lungs.  

The examination of the lungs showed them to be clear to 
percussion and auscultation and he had a well-healed surgical 
scar on the right, hemithorax with no redness or keloid 
formation.  The examiner noted that the veteran did not have 
restrictive disease of the thorax.  The examination of the 
heart showed PMI not displaced.  He had regular rhythm and 
rate.  He did not have murmur, gallop, or rub.  He did not 
have evidence of congestive heart failure.  His weight was 
stable.  Pulmonary function test was done in September and 
showed FVC 76.1 percent, FEV1 was 71 percent, ratio was 73 
percent, DLCO was 90 percent, post dilator FVC was 71.2 
percent, FEV1 was 69.1 percent, with ration of 76 percent.

The diagnosis was history of right lower lobe nodule, status 
post right thoracotomy in 1986 with wedge resection, nodule 
was not cancerous and it was nonspecific granuloma.  It was 
noted that mild obstruction might be present.

VA treatment records dated in November 2002 noted the 
veteran's complaint of chronic pain in his ribs since surgery 
and shortness of breath going upstairs.  He reported 
occasional wheezing with exertion.  He had not complaints of 
chest pain, dizziness, syncope, or palpitations.  He 
indicated that he had increased shortness of breath and some 
chest tightness with panic attacks.  The examination showed 
the veteran's chest to be clear; his heart had regular rate 
and rhythm.

Treatment records from Branchfield Army Community Hospital 
dated October 2000 to March 2003 showed that the veteran had 
a treadmill stress test due to complaints of chest 
discomfort.  It was noted that resting EKG and physical 
examination were unremarkable.  The veteran exercised a total 
of 7 minutes to the endpoint of fatigue.  Heart rate and 
blood pressure responses to exercise were normal.  Peak heart 
rate was 166 beats per minute, which was 100 percent of his 
predicted maximum heart rate.  Peak systolic blood pressure 
was 155 mmHg.  The veteran developed no chest discomfort and 
had no ST changes diagnostic of myocardial ischemia during or 
after exercise.  The veteran was in sinus rhythm throughout 
the entire exercise and recovery periods.  Pulmonary function 
tests showed normal baseline spirometry and no significant 
airway disease.

Criteria

Benign neoplasms of any specified part of the respiratory 
system should be evaluated using an appropriate respiratory 
analogy.  38 C.F.R. § 4.97, Diagnostic Code 6820.

The veteran's lung disability and nonspecific granuloma is 
considered a benign neoplasm, it has been rated by analogy 
under chronic obstructive pulmonary disease.  See 38 C.F.R. § 
4.97, Diagnostic Codes 6820, 6604.

Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other. Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847. A single rating will be assigned under the 
diagnostic code, which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation. 
38 C.F.R. § 4.96(a) (2002).

Under the provisions of Diagnostic Code 6604 for chronic 
obstructive pulmonary disease, a 100 percent rating is 
warranted where FEV-1 is less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) is less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40-percent of predicted, or; the maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  A 60 percent rating is warranted 
where FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC 
is 40 to 55 percent, or; DLCO (SB) is 40- to 55-percent of 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
rating is warranted where FEV-1 is 56 to 70 percent of 
predicted, or; FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) 
is 56 to 65 percent of predicted.  A 10 percent rating is 
warranted where FEV-1 is 71 to 80 percent of predicted, or; 
FEV-1/FVC is 71 to 80 percent, or; DLCO (SB) is 66 to 80 
percent of predicted.  38 C.F.R. § 4.97, Diagnostic Code 6604 
(2004).

Analysis

The general standard for evaluating disabilities is set forth 
above and is incorporated here by reference.  A compensable 
evaluation of 10 percent for chronic obstructive pulmonary 
disease is allowable where pulmonary function tests reflect 
values of FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code.  It is found 
that the veteran's pulmonary disorder more nearly 
approximates a 30 percent evaluation under Diagnostic Code 
6604.  38 C.F.R. §§ 4.3, 4.7. 

The veteran's 2002 VA examination showed post dilator FEV-1 
values of 69.1, which approximates the 30 percent evaluation 
of FEV-1 of 56 to 70 percent.  A higher evaluation under 
Diagnostic Code 6604 is not warranted as the pulmonary 
function tests do not show FEV-1 is 40 to 55 percent of 
predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) 
is 40- to 55-percent of predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  



B.  Temporomandibular joint inflammation disorder.

Background

Service medical records showed that the veteran was seen in 
the emergency room in October 2000 with complaints of jaw 
pain and tightness in the chest.  Dental records show 
evaluation of jaw pain.  PANX revealed no evidence of 
pathology, temporomandibular joint (TMJ) had normal range of 
motion.  A dental noted in November 2000 after one month 
follow-up treatment showed a diagnosis of TMJ, improved 
symptoms, 60 percent better.  

At his August 2002 VA examination, it was noted that the 
veteran was struck in his left eye area in 1972 by a radio 
antenna, while in the Eighth Air Defense Artillery posted at 
Fort Bliss, Texas.  When the injury occurred, the veteran was 
medically evacuated from White Sands to the William Beaumont 
Medical Center at Fort Bliss, Texas where he was treated for 
a possible concussion and received 14 stitches.  

The veteran's chief complaint was pain in both jaws.  He 
stated that he could eat a regular diet, that he had 
bilateral moderate continuous pain in his temporomandibular 
joints, that he had bilateral continuous grating and grinding 
sound in his temporomandibular joints, and that he had 
bilateral continuous popping in his temporomandibular joints.  
The veteran denied that his lower jaw ever locked in the open 
or closed position.

The examination showed no functional impairment due to loss 
of motion or loss of chewing ability until the veteran has 
pain in both his temporomandibular joints.  The missing teeth 
included #2, #3, #16, #17, and #30.  It was noted that the 
masticatory surfaces could be replaced with a prosthesis.  
The maximum incisal vertical opening was 49 mm, the right 
lateral excursion was 8 mm, the left lateral excursion was 7 
mm, and the mandible deviated 3 mm to the left upon opening.  
There was no apparent bone loss of the maxilla, mandible, or 
hard palate that needed replacing by a prosthesis.

The radiographic examination revealed an intact, stable, 
serviceable dentition with a functioning fixed partial 
denture replacing teeth #13 through #15.  The panoramic 
radiograph indicated mild to moderately diminished alveolar 
bone generalized around the roots of the remaining teeth.  
There were no bone lesions now.  There was no apparent 
subgingival calculus now.  There were multiple dentinal 
caries now.

Clinical examination revealed that he dentition had been 
restored with routine dental filling materials, which 
apparently were intact and functioning now.  Plaque 
accumulation was generalized and heavy.  There was no 
apparent calculus accumulation.  There were no gingival 
lesions.  The veteran verbally related pain bilaterally upon 
digital palpation of his temporomandibular joints.  The 
veteran indicated that the pain was greater on the right 
side, but had pain on both sides.  There was no 
temporomandibular joint crepitus or popping in either joint 
appreciated at the time of the examination.  The veteran's 
right side was in crossbite and he was unable to perform a 
cuspid rise, right lateral excursion, mandibular movement.  

The examiner noted in his diagnoses that there did not appear 
to be any loss of teeth due to loss of substance of the body 
of the maxilla or mandible; the bilateral temporomandibular 
joint pain, crepitus, and popping that the veteran related, 
was indicative of internal bilateral temporomandibular joint 
inflammation and disorder, and this would most likely be a 
chronic problem; it was possible that the veteran's 
temporomandibular joints had arthritic changes and it was 
advisable and appropriate for the veteran to be evaluated by 
Oral Surgery Service for an opinion relative to arthritic 
changes.  An appointment would be made for the veteran to be 
evaluated by the Oral Surgery Service.  

In October 2002, the veteran was seen in the VA Oral Surgery 
Clinic.  The veteran reported that his TMJ pain had 
diminished somewhat over the last week.  The veteran had been 
restricting his diet religiously to soft foods and had only 
been taking 400mg of Ibuprofen.  He had been doing very 
little warm compress massage and limited bite guard use.  

Upon examination, the veteran had bilateral masseter and 
temporalis pain with left joint click on opening and closing.  
There was no joint tenderness.  The assessment was TMJ pain.  
The veteran was to increase his bite guard use and increase 
his daily dose of Ibuprofen to 600mg.  The veteran was to 
continue on his soft food diet and increase warm compress.  

A MRI from Blanchfield Army Community Hospital of the 
temporomandibular joints was conducted in December 2002.  The 
MRI revealed right meniscus was thinned but in normal 
position on both closed and opened mouth views.  There was 
adequate anterior motion of the condyle on open mouth.  On 
the left side, the meniscus was barely identifiable most 
likely the result of considerable thinning from degenerative 
change.  There was somewhat limited anterior motion of the 
left mandibular condyle on the open mouth view and the joint 
space was quite narrowed with irregularity of the joint 
surfaces and slight deformity of the head of the condyle.  

The impression included: some degenerative change of the 
meniscus in the right TMJ was present otherwise that side was 
unremarkable; there was advanced degenerative change of the 
TMJ on the left with marked narrowing of the joint space, 
marked thinning of the meniscus and limited anterior motion 
of the condyle.  

A January 2003 VA treatment record indicated that the veteran 
was seen for TMJ pain and brought his most recent MRI.  The 
veteran reported continued pain, but with the medications 
that he took for his back pain, his TMJ pain was a 2-3 of 10.  
It was noted that the veteran was currently on Ultram and 
over the counter analgesics.  The veteran had been 
restricting his diet and had tried conservative treatment the 
past 4 weeks with some benefit.  He had tried warm compresses 
and reported that the bite guard had little benefit.  He 
stated that he occasionally woke up with pain.  His pain was 
in the region of the temporalis and radiated from the mastoid 
process.  The veteran admitted occasional clicking and 
popping of the joint.  The objective findings included pain 
over the masseter region and also some minor pain over the 
temporalis muscle.  The veteran had no limited motion and he 
had no pain with excursive movements.  

Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran's service-connected TMJ disability is currently 
rated on the basis of limitation of motion of 
temporomandibular articulation.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  Under this provision, limited motion 
of the inter-incisal range from 31 to 40 mm warrants a 10 
percent evaluation, from 21 to 30 warrants a 20 percent 
evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.159, 
Diagnostic Code 9905 (2004).

Analysis

Under the criteria governing loss of teeth due to loss of 
substance of body of maxilla or mandible without loss of 
continuity, a 0 percent rating is assigned where the loss of 
masticatory surface can be restored by suitable prosthesis.  
A 10 percent rating is warranted where the lost masticatory 
surface cannot be restored by suitable prosthesis and either 
all upper or all lower anterior teeth are missing, or where 
all upper and lower teeth on one side are missing.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2004).  The August 2002 VA 
examination indicated that missing teeth were replaceable 
with a prosthesis, and thus a compensable rating may not be 
assigned under Code 9913.

Consideration has also been made as to whether an evaluation 
in excess of 10 percent for the appellant's TMJ is warranted 
under Diagnostic Codes 9900 (chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible), 9901 
(complete loss of mandible between angles), and 9902 (loss of 
approximately one-half of the mandible involving or not 
involving temporomandibular articulation) and finds that the 
evidence of record does not establish that the disability is 
productive of any such symptomatology to make these criteria 
applicable.  Therefore, Diagnostic Codes 9900, 9901, and 9902 
are not for application in this case.

Furthermore, under Diagnostic Code 9903 nonunion of the 
mandible is evaluated on the basis of the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  Moderate disability warrants a 10 percent 
evaluation.  A 30 percent evaluation requires severe 
disability.  Here, there is no evidence that establishes that 
there is nonunion of the appellant's mandible.

Diagnostic Code 9904 provides that malunion of the mandible 
is evaluated on the basis of the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  A noncompensable evaluation is warranted with 
slight displacement.  A 10 percent evaluation reflects 
moderate displacement, and a 20 percent rating is permitted 
when the displacement is severe.  In this case, there is no 
clinical evidence of any malunion of the mandible and 
therefore Diagnostic Code 9904 is not for application.

It is noted that the RO granted a 10 percent evaluation under 
Diagnostic Code 9905 based on functional loss due to pain, 
along with limitation of motion because the evidence did not 
demonstrate range of motion loss, which would support a 10 
percent evaluation.  The August 2002 VA examination showed no 
functional impairment due to loss of motion or loss of 
chewing ability until the veteran has pain in both his 
temporomandibular joints.  The missing teeth included #2, #3, 
#16, #17, and #30.  It was noted that the masticatory 
surfaces could be replaced with a prosthesis.  The maximum 
incisal vertical opening was 49 mm, the right lateral 
excursion was 8 mm, the left lateral excursion was 7 mm, and 
the mandible deviated 3 mm to the left upon opening.  There 
was no apparent bone loss of the maxilla, mandible, or hard 
palate that needed replacing by a prosthesis.  Under 
Diagnostic Code 9905, the findings warrant a 10 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 9905.  
The degree of impairment resulting from the appellant's 
service-connected TMJ clearly does not more nearly 
approximate the criteria for the next higher evaluation under 
any of the criteria discussed above.

The preponderance of the evidence is against this claim for a 
higher evaluation for the veteran's temporomandibular joint 
inflammation disorder.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

C.  Schilling's Disease with pernicious anemia

Background

Service medical records show that the veteran was status post 
colonscopy multiple times in 1986.  Since 1986 it was found 
that the veteran had a colon ulcer and also a B-12 deficiency 
and had been diagnosed with Schilling's Disease.  The 
veteran's June 2000 retirement examination indicated a 
diagnosis of Schilling's Disease with pernicious anemia.  The 
veteran was receiving B-12 injections.  Stool guic was noted 
as negative.  Hemorrhoids were noted.  

At his October 2002 VA examination, the veteran reported a 
history of being tired and having low energy about seven 
years ago.  He was also status post colonoscopy multiple 
times in 1986.  It was noted that since 1986 and seven years 
ago it was found that he had a colon ulcer and also a B-12 
deficiency, and was diagnosed with Schilling's Disease which 
was confirmed at the Louisville, VA Hospital.  It was noted 
that the veteran was currently on B-12 injection 1000 mg.  It 
was noted that the veteran had no gastrointestinal symptoms.

The examination of the abdomen showed it to be soft and 
nontender.  Bowel sounds were present and there was no 
organomegaly.

VA treatment records dated November 2002 to January 2003 
indicated that in November 2002, the veteran was seen for B-
12 deficiency.  He denied dyspepsia, melena, hematachezia, 
constipation, or diarrhea.  The veteran complained of chronic 
pain in his ribs and hot, red, swollen joints.  The veteran 
also noted wheezing with exertion and some chest tightness.  
In December 2002, the veteran complained of abdominal cramps 
and diarrhea while taking Paroxetine for 5 days.  The 
physician recommended that the veteran discontinue the 
medication.  It was noted that the ditherer resolved after 
the veteran stopped the Paxil; low dose Sertraline would be 
tried.  

Treatment records from Blanchfield Army Community Hospital 
dated October 2000 to March 2003 showed that the veteran was 
seen for his monthly injection of B-12.  It was noted that 
the veteran had a history of low energy levels.

Criteria

Since there is no rating code for Schilling's Disease, the RO 
rated it by analogy under Diagnostic Code 7700, anemia.  
Under diagnostic code 7700, a 10 percent rating is warranted 
for hemoglobin of 10gm/100ml or less, with findings such as 
weakness, easy fatigability, or headaches; a 30 percent 
rating is warranted for hemoglobin 8gm/100ml or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.

Analysis

Considering the evidence of record in light of the above 
criteria, specifically the veteran's low energy level and the 
need for monthly B-12 injections, and resolving all 
reasonable doubt in the veteran's favor, it is found that the 
symptomatology present more nearly approximate the criteria 
required for an increased evaluation to 10 percent rating for 
the veteran's Schilling's Disease with pernicious anemia.

The medical evidence shows that the veteran has complained of 
shortness of breath and headaches; however, the shortness of 
breath has been attributed to his mild obstructive pulmonary 
disease and his headaches to his TMJ.  There is no medical 
evidence of hemoglobin of 8gm/100ml or less, with findings 
such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breathe to warrant a 30 
percent disability evaluation under Diagnostic Code 7700.

Accordingly, a 10 percent rating under 38 C.F.R. § 4.117, 
Diagnostic Code 7700, and no higher, is assigned.


ORDER

Entitlement to an initial evaluation of 30 percent for 
residuals, right lower lobe nodule (nonspecific granuloma), 
status post-right thoracotomy with wedge resection is 
granted.

Entitlement to an initial evaluation in excess of 10 percent 
for temporomandibular joint inflammation disorder is denied.

Entitlement to an initial evaluation of 10 percent for 
Schilling's disease with pernicious anemia is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


